4 N.Y.3d 878 (2005)
J. SACKARIS & SONS, INC., Respondent,
v.
TERRA FIRMA CONSTRUCTION MANAGEMENT & GENERAL CONTRACTING, LLC, Defendant and Third-Party Plaintiff-Appellant,
UNITED STATES FIDELITY AND GUARANTY COMPANY, Also Known as ST. PAUL FIRE & MARINE INSURANCE COMPANY, Respondent, et al., Defendants.
BREGER-TERJESEN ASSOCIATES et al., Third-Party Defendants-Respondents.
Court of Appeals of the State of New York.
Submitted May 2, 2005.
Decided May 10, 2005.
Motion for leave to appeal denied. Motion for a stay dismissed as academic.